                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 IN RE: CHINESE-MANUFACTURED DRYWALL                            *
 PRODUCTS LIABILITY LITIGATION                                  *
                                                                *          CIVIL ACTION
                                                                *
                                                                *           MDL NO. 2047
                                                                *
                                                                *           SECTION L (5)
 THIS DOCUMENT RELATES TO:                                      *
 Elizabeth Bennett, et al. v. Gebr. Knauf                       *
 Verwaltungsgesellschaft, KG, et al., No. 14-2722               *


                                      ORDER & REASONS

         Before the Court is Plaintiffs’ Motion for Leave to File a Sixth Amended Complaint. R.

Doc. 21938. The motion is opposed. R. Doc. 21951. During the November 8, 2018 status

conference, the parties discussed the possibility of Plaintiffs’ filing a sixth amended complaint. The

contemplated amendments included creating a finalized list of Plaintiffs and Defendants, and

counsel for Plaintiffs represented he would also remove Plaintiffs’ personal injury claims. Having

discussed the possibility of filing an amended complaint, the Court ordered counsel for Plaintiffs to

file the amended complaint by no later than Thursday, November 22, 2018 at 5:00 p.m. R. Doc.

21912.

         Plaintiffs timely filed a motion for leave to file their Sixth Amended Complaint on

November 22, 2018. R. Doc. 21938. In their proposed amended complaint, contrary to the

discussions of the parties during the November 8, 2018 status conference, Plaintiffs seek to bring

several new claims, including: (1) fraudulent misrepresentation, (2) negligent misrepresentation,

(3) fraudulent concealment, and (4) fraud. See R. Doc. 21938-1. These proposed amendments




                                                  1
come more than four years after Plaintiffs initially filed suit. Having filed this case over four

years ago, the parties have already issued, completed, and reviewed plaintiff profile forms and

supplemental profile forms, neither of which contemplated or included consideration of

discovery, class certification proceedings, dispositive motions or trials based on these new

proposed allegations and causes of action.

       District courts “have discretion to manage their docket.” Fin. Acquisition Partners LP v.

Blackwell, 440 F.3d 278, 291 (5th Cir. 2006). The trial court’s discretion to deny leave to amend

is “particularly broad” where, as here, a plaintiff has previously amended the complaint. Ascon

Props., Inc. v. Mobil Oil Co., 866 F.2d 1149, 1160 (9th Cir. 1989). In this case, because the

Court concludes Defendants would be unduly prejudiced by the amendment and because it is

“the most expeditious way to dispose of the merits of the litigation,” In re Vioxx Prods. Liab.

Litig., No. MDL 1657, 2012 WL 6045910, at *4 (E.D. La. Dec. 4, 2012) (internal quotations

omitted), the Court will deny Plaintiffs’ motion for leave to file its Sixth Amended Complaint.

       Accordingly;

       IT IS ORDERED that Plaintiffs’ Motion for Leave to File a Sixth Amended Complaint,

R. Doc. 21938, be and hereby is DENIED.

       New Orleans, Louisiana on this 19th day of December, 2018.



                                                   _________________________
                                                          Eldon E. Fallon
                                                     U.S. District Court Judge




                                                  2
